Porter, J.

delivered the opinion of the court. This case presents the same features with several others decided this term. The appellees, in the failure of the appellants to prosecute their appeal in thirty days, have brought up the record, and have required *390that the judgment should be affirmed with damages. Yeiser vs. Smith, ante 392 ; Ferguson & al. vs. Martin, id. 295 ; the same vs. Bacon, id. 303; Stephens vs. Smith, id. 333.
West’n District.
Sept. 1822.
No counsel for the defendants, Oakley for the plaintiffs.
We think, from an inspection of the record, that the appeal has been evidently taken for delay; and it is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs, and ten per cent. damages.